PER CURIAM.
We reverse appellant’s conviction of conspiracy to commit a felony, to-wit: grand larceny, and remand with instructions to enter a conviction of the lesser charge, conspiracy to commit a misdemean- or, to-wit: petit larceny. Garland v. State, 291 So.2d 678 (4th DCA Fla.1974). The evidence presented at trial clearly proved that the value of the goods taken by appellants was less than $100. Generally, in such cases it has been said that the best evidence of a person’s intent to steal is what he did steal, White v. State, 274 So.2d 6 (4th DCA Fla.1973); Rumph v. State, 248 So.2d 526 (1st DCA Fla.1971). The evidence presented by the state does not exclude the reasonable hypothesis that appellants only intended to steal goods from the store with a value of less that $100.
The other points raised are without merit.
AFFIRMED IN PART and REVERSED IN PART and remanded.
WALDEN, CROSS and DOWNEY, JJ., concur.